     
 

[logo.jpg]
Jingwei International Limited
 

 
 
JINGWEI INTERNATIONAL LIMITED, Nevada, USA


September 29, 2009


Mr. Rick Luk, by hand (in Shenzhen, PRC)


Subject: Employment Offer Letter




Dear Mr. Luk,


On behalf of the Board of Jingwei International Limited, a US public company, we
are pleased to offer you the position as Chief Executive Officer for the
Company, reporting directly to the Chairman, Mr. Du Jian Guo.


General responsibilities (and near term objectives) of this position are
summarized below:


 
1.
Chief Representative supported by the CFO, to liaise with investors, capital
operating, and to deal with issues related to capital market to improve the
company’s market value.

 
2.
Review current structure and provide recommendation to improve corporate
business portfolio positioning and management credibility in the overseas
investment community.

 
3.
Develop and enhance Board governance to attain international best practice
standard.

 
4.
Company strategy and business plan development (shared objective with Chairman &
President of Company)

 
5.
Develop operating strategies and KPIs for all functions including sales,
marketing, finance, HR, operation and customer support. (shared objective with
President)

 
6.
Business development to grow the business, enhance market share; and meet or
exceed business performance targets (shared objective with President)

 
7.
Oversee financial performance results (shared objective with CFO of Company)

 
8.
Be the spokesperson and represent the company on overseas business activities

 
9.
Strategic alliance and Investment recommendations where appropriate
 
10.
Report to the Board of Director on operating and financial results periodically
(shared objective with the President and CFO of  Company)

 
 



The general terms of our compensation plan for your position are summarized in
the enclosed approved C&B term sheet.  Below is a summary of the major
components of this plan


HIRING ENTITY:
Jingwei International Limited, Nevada, USA
   
POSITION TITLE:
Chief Executive Officer
   
PLANNED START DATE:
October 1, 2009
   
WORK LOCATION
 




 
1

--------------------------------------------------------------------------------

 



This position will be based in Hong Kong with frequent travel to Shenzhen and
other locations in the People Republic of China (PRC) and North America as
business required.


COMPENSATION  SUMMARY


Annual Base Earnings:
 
$800,000 RMB payable in US$ from the hiring entity, as follows:
   
-   80% or 640,000 RMB is fixed and paid monthly
   
-   20% or 160,000 RMB is paid quarterly (upon completion of every three months
of service).
   
(NB: portion of the 640,000 RMB may be paid in form of housing reimbursement
against rental receipts in Hong Kong)
     
Performance Bonus:
 
Variable bonus; and the amount is based on company performance at year end as
well as contribution to capital market performance and fund raising for the
relevant year.
     
Initial Stock Options Award:
 
This is a long term incentive program.  Upon signing of this offer, the company
will “grant” you an option to purchase 200,000 shares of the Company’s common
stock at a per-share exercise price equal to the closing price of the common
stock on the Grant date (date of offer signing and acceptance).
         
Additional options in 2nd year and so forth may be granted, but not guaranteed,
based on performance and approval by the Board.
     
 Options Vesting Schedule:
 
To reflect your commitment to the Company, the 200,000 option shares are to be
vested over 3 years, with a vesting schedule and special terms outlined in the
C&B term sheet dated Sept 22, 2009



For purposes of the foregoing, and in reference to the C&B term sheet:
Termination for “cause” or “misconduct” means (i) your conviction of a felony or
any crime of theft, dishonesty or moral turpitude at work; or (ii) gross
omission or gross dereliction of any statutory or common law duty of loyalty to
the Company; or (iii) gross or material violation of the Company’s Code of
Conduct (if copy is provided to you at time of employment).


COMPANY BENEFITS


Medical Insurance Coverage:
Reimbursement of up to annual maximum of 35,000 RMB for you and your spouse
(against medical or insurance payment receipts)



Statutory MPF Plan:
Provided by Company



Income Taxes Obligation:
Employment based in Hong Kong Tax Rates



Tax Consultation & Preparation Service:   Reimbursement of up to annual maximum
of 10,000 RMB to meet local taxes obligations in Hong Kong

 
2

--------------------------------------------------------------------------------

 





Company Officer Indemnity Provision & Legal Support:
Reimbursement of reasonable expenses for legal consultation and support on
needed basis
   
Annual Vacation:
Average of 20 working days, pro-rata for number of months worked, if you do not
complete a full year service.
   
T&L Expenses in Shenzhen:
Reimbursed for reasonable expenses for living and accommodation while working in
Shenzhen.





GENERAL TERMS OF EMPLOYMENT AGREEMENT


 
1.
This employment agreement is for three years, but may be terminated by either
party giving to the other at least three (3) months’ notice in writing.

 
2.
Amendment to terms in this agreement must be in writing and signed by both
parties.

 
3.
As a senior executive of the Company, you have an obligation to keep all company
information confidential. As well, you are expected to make disclosure to the
Board and seek approval on other official titles you might continue to hold and
have active duties with other companies.  Accordingly, the Board may review such
requests, and if the Board feels such position(s) would constitute a threat to
the Company, or such activities would jeopardize your position with Jingwei
International, the Board maintains the right to reject; and you should resign
from those positions, if so requested by the Board.

 
4.
You are responsible to comply with the tax laws of HK arising from this
employment.

 
5.
All of your benefits commence on your first day of employment with the Company.



On behalf of the Board and the management team, we look forward to working with
you in developing our business to create value for our customers, partners,
employees and shareholders.




Sincerely Yours,



[sig1.jpg]
[sig2.jpg]
 
I accept the above offer – conditional upon   legal review of officer indemnity
rights considerationwith associated terms to be included in this agreement (as
addendum to be finalized before Oct 23, 09)
Geroge Du
 
Chairman of the Board
_______________________________
Jingwei International Limited
Rick Luk                        Sept 29, 2009





Encl: Approved C&B Term Sheet for CEO Position



 
3

--------------------------------------------------------------------------------

 
